       Case 1:17-cv-07685-PGG-OTW Document 48 Filed 10/02/18 Page 1 of 2



                                                                                                         Sarah M. Matz
                                                                                                                  Partner
                                                                                                 sarah@adelmanmatz.com
                                                                                                      Dir: (646) 650-2213




October 2, 2018

VIA HAND DELIVERY
AND ECF

Hon. Judge Ona T. Wang
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:      Christine Hazel S. Cruz v. G-Star Inc., et. al. (1:17-cv-07685)

Hon. Judge Wang:

       As you know, we represent plaintiff Christine Hazel S. Cruz (“Cruz” or “Plaintiff”) in the
above referenced action. Pursuant to VIII.a of Your Honor’s Individual Practices, enclosed, please
find two courtesy copies of the following in connection Plaintiff’s Motion for Sanctions Based on
Discovery Spoliation (the “Spoliation Motion”) which was served and filed yesterday, October 1,
2018:

            Plaintiff’s Notice of Motion;
            Memorandum of Law in Support of Plaintiff’s Spoliation Motion, in redacted and
             unredacted form;
            the Declaration of Sarah M. Matz, together with copies of Exhibits 1 through 40 to the
             Declaration of Sarah M. Matz, including unredacted exhibits 3, 4, 6, 10, 12, 14, 24, 26-
             28, 30-34, 38, 40;
            the Declaration of Gary Adelman, with Exhibit;
            the Declaration of Christine Hazel S. Cruz; and
            Certificate of Service.

       As noted above we are providing the Court with unredacted copies of all papers submitted in
support of Plaintiff’s Spoliation Motion, including those that were designated as Confidential
Pursuant to the current Stipulated Confidentiality Agreement and Protective Order that was So
Ordered by Judge Gardephe on February 26, 2018 (the “Protective Order”). See Dckt. No. 18, ¶11.
Pursuant to Paragraph 11 of the Protective Order, the Confidential Court Submissions are being
provisionally filed under Seal with the Clerk of the Court, until a ruling is made on the continued
sealing of these documents. We respectfully note that it is our understanding that pursuant to
Paragraph 9 of the Protective Order, letters requesting that these submissions remain under seal,

                                                   Adelman Matz P.C.
                                     Phone: (646) 650-2207 • Fax: (646) 650-2108
                            Mailing:                                                 Office:
                  1173A Second Avenue, Suite 153                          780 Third Avenue, 14th Floor
                    New York, New York 10065                               New York, New York 10017
       Case 1:17-cv-07685-PGG-OTW Document 48 Filed 10/02/18 Page 2 of 2
                                                                                       October 2, 2018
                                                                                           Page 2 of 2


which in this case we anticipate would come from Defendants as the designating party, are due to be
filed fourteen (14) days after the final filing in the instant motion sequence.

       We appreciate the Court’s time and consideration, and should Your Honor need any further
information, we are available at the Court’s convenience.

                                    Respectfully Submitted,

                                    ADELMAN MATZ P.C.



                                    Sarah M. Matz, Esq.


Cc.    (Via Email Without Enclosures)
       Counsel for Defendants
